DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 and 29-30 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor fairly suggest a cooling chamber including an interior surface that defines a flow path between said plurality of chamber outlets and said water outlet, said cooling chamber including an exterior surface outside said flow path of water, said coolingInventorsZiqi Wu et al. Appl. No.16/943,407 chamber including a water facing thermal coupler that is in thermal communication with said UV source to facilitate transfer of thermal energy from said UV source to water in fluid communication with said water outlet, said cooling chamber operable to direct water to said water outlet, wherein said water facing thermal coupler includes a portion of said interior surface and a portion of said exterior surface of said cooling chamber such that said water facing thermal coupler provides a wall of said cooling chamber to facilitate flow of water through said cooling chamber.
The prior art does not disclose nor fairly suggest a cooling chamber in fluid communication with said plurality of chamber outlets of said water treatment chamber and said water outlet, said cooling chamber including an interior that defines a flow path between said plurality of chamber outlets and said water outlet, said cooling chamber including an exterior surface outside a flow path of water, said cooling chamber including a water facing thermal coupler that is in thermal communication with said UV light source to facilitate transfer of thermal energy from said UV light source to water in fluid communication with said water outlet, said cooling chamber operable to direct water to said water outlet, wherein said water facing thermal coupler includes a portion of said interior surface and a portion of said exterior surface of said cooling chamber such that said water facing thermal coupler provides a wall of said cooling chamber to facilitate flow of water through said cooling chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774